Name: Commission Regulation (EEC) No 387/87 of 5 February 1987 on the making available of sugar held by the Italian intervention agency to charitable organizations within the framework of an emergency aid measure in favour of the persons most in need, suffering from the cold wave
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  beverages and sugar;  Europe
 Date Published: nan

 7. 2. 87 Official Journal of the European Communities No L 36/23 COMMISSION REGULATION (EEC) No 387/87 of 5 February 1987 on the making available of sugar held by the Italian intervention agency to charitable organizations within the framework of an emergency aid measure in favour of the persons most in need, suffering from the cold wave intervention agencies (4), as last amended by Regulation (EEC) No 2632/85 0 ; Whereas the nature of the operation to make available the sugar in question is not a transaction requiring the prices of the sugar to be at the same level and it is not therefore necessary to apply the accession compensatory amounts applicable to trade with Spain and Portugal ; Whereas the operation is not a resale within the meaning of Article 12 (4) of Commission Regulation (EEC) No 1998/78 (*), as last amended by Regulation (EEC) No 89/87 f), and provision should be made that the relevant storage levy should not be payable on the quantities in question and that it should not be taken into account in the calculation referred to in Article 6 of Council Regula ­ tion (EEC) No 1358/77 (8), as last amended by Regulation (EEC) No 3042/78 ( ») ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Article 8 (5), Article 1 1 (3) and the second subparagraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector (3), and in particular Article 7 ( 1 ) thereof, Whereas Article 11 ( 1 ) (a) of Regulation (EEC) No 1785/81 provides that it may be decided that intervention agencies shall make sugar held by them available free of charge to recognized charitable organizations involved in the mounting of specific emergency aid operations, for free distribution for human consumption on the internal market of the Community ; Whereas the particularly severe weather conditions of the 1986/87 winter in the Community have serious conse ­ quences for the persons most in need suffering from the cold wave ; whereas this situation requires the rapid implementation of such operations ; whereas the Commuity resources available in the sector should be used as a matter of urgency in order to come to their assistance through recognized charitable organizations ; Whereas for this purpose only the Italian intervention agency holds sugar in stock and this sugar should be made available free of charge to the organizations at their request up to the limit of the quantity in stock and the needs of each Member State ; Whereas the costs of the operation, that is to say the appropriate costs of conditioning, packing, transportation and distribution in the Community, should be chargeable to the Community on a flat rate basis in accordance with Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying in, storage and sale of agricultural products by HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency shall make sugar available free of charge to charitable organizations which have been recognized as such by the Member State on the territory of which they are established and which have been notified to the Commission. The total quantity to be made available for the Community shall be 7 986,7 tonnes apportioned between the Member States as shown in Annex I. The sugar shall be distributed free of charge to the persons most in need suffering from the cold wave in the Community. It shall be made available upon appli ­ cation by those organizations to be made to the address indicated in Annex II before 1 March 1987. 2. The relevant sugar shall be white chrystallized sugar, in bulk, of he standard quality which, on application by the organizations in question, may be made available to them free of charge in 1 or 2 kilogram packets or boxes or in 50 kilogram kraft paper sacks of 2 or 3 plies . (4) OJ No L 327, 14. 11 . 1981 , p. 1 . 0 OJ No L 251 , 20. 9 . 1985, p. 1 . ( «) OJ No L 231 , 23 . 8 . 1978, p . 5 . f) OJ No L 13, 15 . 1 . 1987, p . 10 . (8) OJ No L 156, 25. 6. 1977, p. 4 . 0 OJ No L 365, 23 . 12. 1978 , p . 8 . (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 53 1 . 3 . 1986, p. 32. No L 36/24 Official Journal of the European Communities 7. 2. 87 3 . The removal of the sugar by the organizations in question shall be carried out by 31 March 1987 at the latest. However, in the event of technical difficulties, the inter ­ vention agency may provide for a longer period of 1 5 days maximum. 2. The relevant storage levy referred to in Article 12 (4) of Regulation (EEC) No 1998/78 shall not be incurred by the Italian intervention agency on the quantities of sugar made available free of charge purusant to this Regulation . The quantities shall not be taken into account in the calculation referred to in Article 6 of Regulation (EEC) No 1358/78 . Article 5 Italy and the other Member States on the territory of which the relevant sugar is distributed shall determine the measures necessary for application of this Regulation . Article 2 The costs arising from the application of this Regulation to be borne by the Community shall be fixed on a flat rate basis : (a) for the costs applicable to conditioning and packing :  at 1,35 ECU per 100 kg in the case of the 50 kg paper sacks, and  at 4,93 ECU per 100 kg in the case of the 1 or 2 kg packets or boxes. (b) for the costs applicable to transportation and distribu ­ tion, as follows : (ECU/100 kg) Member State where distribution takes place Amount Article 6 1 . Where the sugar is intended to be distributed in a Member State other than Italy, it shall be accompanied by the control copy referred to in Article 10 of Regulation (EEC) No 223/77 (2) in order to allow control of the desti ­ nation . 2. The control copy referred to in paragraph 1 shall be issued and used in accordance with the conditions laid down in Articles 12 and 16 of Regulation (EEC) No 223/77. 3 . Heading No 104 of the control copy shall be completed by deleting the unnecessary endorsement and by replacing it with the following corresponding endorse ­ ment : Germany Belgium/Luxembourg Denmark Spain France Greece Ireland Italy Netherlands Portugal 13,60 11,50 16,20 12,90 11,20 9,10 13,10 7,00 11,90 14,90  AzÃ ºcar  Ayuda urgente  Reglamento (CEE) n ° 387/87 (montantes compensatorios monetarios y montantes compensatorios adhesiÃ ³n no aplicables)  Sukker  NÃ ¸dhjÃ ¦lp  forordning (EÃF) nr. 387/87 (monetÃ ¦re udligningsbelÃ ¸b og tiltrÃ ¦delsesudligning ­ sbelÃ ¸b finder ikke anvendelse)  Zucker  Dringlichkeitshilfe  Verordnung (EWG) Nr. 387/87 (WÃ ¤hrungsausgleichsbetrÃ ¤ge und Beitritt ­ sausgleichsbetrÃ ¤ge nicht anwendbar) Article 3 The flat rates for the transport and distribution costs referred to in Article 2 (b) shall be reimbursed to the organizations in question by the Italian intervention agency on submission by them of full evidence, attesting to the transportation and distribution of the sugar, recog ­ nized by the Member State on the territory of which the distribution takes place.  Ã Ã ¬Ã Ã ±Ã Ã ·  Ã µÃÃ µÃ ¯Ã ³Ã ¿Ã Ã Ã ± Ã µÃ ½Ã ¯Ã Ã Ã Ã Ã ·  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 387/87 (Ã ´Ã µÃ ½ Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ± ­ Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Ã ºÃ ±Ã ¹ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ Ã ¿Ã  ­ Ã Ã Ã Ã ·Ã Ã ·Ã )  Emergency aid sugar  Regulation (EEC) No 387/87 (monetary compensatory amounts and accession compensatory amounts not applicable)  Sucre  aide d urgence  rÃ ¨glement (CEE) n0 387/87 (montants compensatoires monÃ ©taires et montants compensatoires adhÃ ©sion non applicables) Article 4 1 . The Italian intervention agency shall enter as an issue, in the account referred to in Article 4 of Council Regulation (EEC) No 1883/78 ('), the quantities of sugar disposed of at nil value .  Zucchero  Aiuto d urgenza  regolamento (CEE) n. 387/87 (importi compensativi monetari e importi compensativi adesione non applicabili) ( ¢) OJ No L 216, 5 . 8 . 1978 , p. 1 . (2) OJ No L 38 , 9 . 2. 1977, p. 20. 7. 2. 87 Official Journal of the European Communities No L 36/25  Spoedhulp suiker  Verordening (EEG) nr. 387/87 (monetaire compenserende bedragen en compense ­ rende bedragen toetreding niet van toepassing) until 1 March 1987, as well as the quantities supplied and the beneficiary organizations of those quantities under this Regulation .  AÃ §Ã ºcar  ajuda de emergÃ ªncia  Regulamento (CEE) n? 387/87 (montantes compensatÃ ³rios monetÃ ¡rios e montantes compensatÃ ³rios de adesÃ £o nao aplicÃ ¡veis) Article 8 4. The accession compensatory amounts referred to in Regulation (EEC) No 469/86 shall not be applicable to the deliveries to Spain and Portugal. Article 7 Italy shall communicate to the Commission each week in respect of the preceding week the quantities applied for, The present Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1987. For the Commission Frans ANDRIESSEN Vice-President No L 36/26 Official Journal of the European Communities 7. 2. 87 ANNEX I Maximum quantities (in tonnes) Member State Maximum quantity Germany Belgium / Luxembourg Denmark Spain France Greece Ireland Italy Netherlands Portugal 2 000 250 50 2 000 2 000 515 600 300 250 21,7 ANNEX II Italian Intervention Agency Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 , I-00185  Roma. Telex No 620 252  613 003 MINAGRIN per l'AlMA Tel . 06/47 49 91